Citation Nr: 1746913	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  15-09 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for joint pain.

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for sleep disturbance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran, served on active duty from May 1979 to May 1983, and from April 1984 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the RO denied the Veteran's claims for service connection for joint pain, a skin condition, headaches, and sleep disturbance.  The Veteran filed a notice of disagreement (NOD) as to these determinations in December 2011 and requested an RO hearing before a decision review officer (DRO).  On July 17, 2012, the Veteran testified during a hearing before a DRO; a transcript of that hearing is of record.  A statement of the case (SOC) was issued in January 2015 and Veteran filed a substantive appeal (via a statement accepted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2015.  On his VA Form 9, the Veteran requested a Board video-conference hearing.  Also in November 2015, the RO issued a supplemental SOC (reflecting the continued denial of the Veteran's claims for service connection).

The Veteran was scheduled for a Board video-conference hearing to be held on October 17, 2017.  However, in correspondence received on October 17, 2017, the Veteran, in part, requested cancellation of the hearing.  


FINDINGS OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Board received a statement from the Veteran indicating that he wished to withdraw from appellate consideration his claims for service connection for joint pain, a skin condition, headaches, and sleep disturbance.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for service connection for joint pain are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2.  The criteria for withdrawal of the appeal as to the claim for service connection for a skin condition are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

3.  The criteria for withdrawal of the appeal as to the claim for service connection for headaches are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

4.  The criteria for withdrawal of the appeal as to the claim for service connection for sleep disturbance are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In October 2017, the Veteran submitted written correspondence stating that he no longer wished to continue his appeal as to any issues at that time.  Then pending were claims were for service connection for joint pain, a skin condition, headaches, and sleep disturbance.  Thus, no allegations of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these matters, and they must be dismissed.


ORDER

The appeal as to the claim for service connection for joint pain is dismissed.

The appeal as to the claim for service connection for a skin condition is dismissed.

The appeal as to the claim for service connection for headaches is dismissed.

The appeal as to the claim for service connection for sleep disturbance is dismissed.




____________________________________________
JACQUELINE E. MONROE

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


